El Juez Asociado Señor Martín
emitió la opinión del Tribunal.
Se trata de un procedimiento legal especial de división y partición de herencia en el que la mayoría de los herederos impugnan el informe particional preparado por el contador-partidor de la herencia y sometido al tribunal por el albacea testamentario y al respecto notifican a este último un inte-rrogatorio invocando la Regla 30 de las de Procedimiento Civil, y simultáneamente solicitan el nombramiento de un comisionado especial bajo la Regla 41 del mismo cuerpo para que éste estudie las operaciones particionales presentadas por el contador-partidor.
El trámite comenzó con una petición ex parte en la que se solicitaba la expedición de cartas testamentarias al amparo del Art. 597 del Código de Enjuiciamiento Civil de 1933, 32 L.P.R.A. see. 2571, cuyo trámite es de los caracterizados como procedimiento legal especial. Continuaron las gestiones usuales con la formación de inventario y la subsiguiente rendición periódica de cuentas por el albacea testamen-*43tario, siguiéndose luego el trámite de división y partición de herencia (establecido por el Art. 1010 del Código Civil de Puerto Rico, y reglado por el Art. 597 del Código de Enjui-ciamiento Civil de 1933), el cual comenzó con la aceptación del cargo de contador-partidor por el Ledo. Antonio Zapater Caji-gas, quien fuera designado para tal cargo por el testador. (1)
El Albacea solicitó y obtuvo prórroga del término de alba-ceazgo por haber vencido el término original de dos años más los dos años de prórroga que concediera el propio testador. Luego el contador-partidor rindió su voluminoso y complicado informe que consta de 97 páginas y en el cual se relacionan innumerables bienes valorados en la suma de cuatrocientos se-senta y un mil setecientos cinco dólares con quince centavos ($461,705.15).
Oportunamente, la mayor parte de los herederos impugna-ron el referido informe particional aduciendo en su apoyo los siguientes fundamentos: (1) la inclusión indebida como bienes gananciales del segundo matrimonio del causante ciertos bie-nes pertenecientes a la primera sociedad matrimonial, (2) la exclusión indebida de ciertas partidas de dinero pertenecientes a la primera sociedad de gananciales y utilizados para la ad-quisición de bienes que aparecen como de la segunda sociedad; (3) la exclusión indebida de una “gruesa suma de dinero” per-*44teneciente a la primera sociedad y que fuera utilizada para erogaciones relacionadas en la moción sobre impugnación, y (4) la tasación baja e irreal de una finca urbana que consti-tuye un legado del causante a una de sus hijas.
En ánimo de obtener información con respecto a las varias partidas objeto de impugnación los peticionarios cursaron el interrogatorio aludido al albacea testamentario a través de su abogado (y contador-partidor) Ledo. Zapater Cajigas, y simultáneamente solicitaron el nombramiento de un comisiona-do especial. El tribunal de instancia declaró sin lugar tanto los interrogatorios como la solicitud de nombramiento de comisionado especial arguyendo que las Reglas de Procedi-miento Civil invocadas no son aplicables al procedimiento legal especial de división y partición de herencia. Los herederos peticionarios recurren de ambas determinaciones por conside-rarlas errores como cuestión de derecho.
El recurso ante nos plantea pues las dos cuestiones siguientes:
1. ¿Pueden aplicarse al procedimiento especial de división y partición de herencia las normas procesales sobre interrogatorios que establece la Regia 30 de las de Procedimiento Civil de 1958, a pesar de lo dispuesto por la Regla 61 del mismo cuerpo ?(2)
*452. ¿Procede dentro del procedimiento de division y partición de herencia el nombramiento de un comisionado especial bajo la Regla 41 de las de Procedimiento Civil para que dicho comisio-nado estudie las operaciones particionales sometidas por un contador-partidor en cumplimiento de la encomienda háchale por el testador al amparo del Art. 1010 del Código Civil y la reglamentación de sus funciones bajo las disposiciones aplicables del Código de Enjuiciamiento Civil?
Examinemos el error señalado concerniente a la proce-dencia de los interrogatorios en un procedimiento como el que dio lugar al presente recurso.
El procedimiento especial de división y partición de he-rencia está regulado por los Arts. 600 al 605 del Código de Enjuiciamiento Civil de 1933, 32 L.P.R.A. see. 2621 et seq. Dicho procedimiento es uno de jurisdicción voluntaria (3) cuyo trámite se inicia mediante la presentación de una solici-tud “ex parte”, y que por su naturaleza no se considera contencioso. Véanse Ruiz v. Ruiz, 74 D.P.R. 347, 351 (1953); Lassús et al. v. Ducret, et al., 26 D.P.R. 390, 392 (1918); Trinidad et al. v. Suc. Trinidad et al., 19 D.P.R. 647, 652-55 (1913). No se limita, sin embargo, la comparecencia ante el tribunal a una sola parte. Por el contrario, con frecuen-cia sucede que dentro de un procedimiento de jurisdicción voluntaria comparecen al tribunal varias partes en defensa de intereses completamente opuestos. Cuando así ocurre, como en el caso de autos, se establece una genuina controversia a *46ser adjudicada por un tribunal de instancia mediante un trá-mite dotado de múltiples características análogas a las de un juicio contencioso o plenario. Véanse Mercado v. Mercado, 66 D.P.R. 38, 62 (1946); Rivera v. Corte, 68 D.P.R. 673, 676 (1948).
La Regla 1 de las de Procedimiento Civil impone la obli-gación de interpretar y aplicar nuestro ordenamiento procesal de suerte que se garantice una solución justa, rápida y econó-mica de todo procedimiento de naturaleza civil que se tramite ante nuestro Tribunal General de Justicia. 32 L.P.R.A. Ap. II, R. 1; véanse Pérez Cruz v. Fernández, 101 D.P.R. 365, 373 (1973); Parrilla García v. Fuentes Fluviales, 92 D.P.R. 168, 176 (1965). Pueden verse además: Ramos v. Trans Oceanic Ins. Co., 103 D.P.R. 298 (1975); Moore, Federal Practice, vol. 2, parte 1, sec. 1.13[1], pág. 281 et seq. Más aún, la adjudicación de controversias debe hacerse libre de for-malismos y sutilezas puramente legalistas. Lugo Ortiz v. Ferrer, 85 D.P.R. 862 (1962); Sucn. Guerra v. Sánchez, 71 D.P.R. 807 (1950). Ello no obstante, no debe perderse de vista el principio cardinal de que las reglas no pueden dero-gar, ampliar o modificar los derechos sustantivos de los li-tigantes. Rivera v. Cotto, 68 D.P.R. 655 (1948).
Podría argüirse que los principios mencionados precedentemente son aplicables a las acciones civiles ordinarias pero no a las de carácter especial, ya que la propia Regla 61 de las de Procedimiento que hemos transcrito parece excluir la aplicación de las Reglas a los procedimientos legales especiales y limitar su aplicación a los remedios extraordinarios en tanto en cuanto aquéllas no conflijan con las normas procesales establecidas para éstos. Se ha dicho que “para que las leyes no sean letra muerta, precisan otras leyes que tengan por objeto asegurar la ejecución de las primeras. Estas son las leyes procesales.” “Y por lo mismo, de ellas depende, en realidad, todo el éxito del sistema jurídico.” Enciclopedia Jurídica Española, Derecho Procesal, tomo 11, pág. 288, *47Seix, 1910. Por ello, en casos como el de autos, al adquirir carácter contencioso un trámite que en su principio tuvo ca-rácter de juicio de jurisdicción voluntaria, pasa dicha ac-ción al ámbito de los procedimientos de naturaleza civil a los que se deben aplicar las Reglas de Procedimiento Civil de 1958, siempre que al así hacerlo no se contravengan ni la letra ni el espíritu de las normas procesales estatuidas en el Código de Enjuiciamiento Civil para el procedimiento legal especial de que se trate, en este caso una división y parti-ción de herencia. Esto no solamente se ajusta a la Regla 1, que exige una interpretación que garantice una solución justa, rápida y económica de todo procedimiento, sino que además encaja dentro del espíritu de la Regla 71 que permite al tribunal, cuando no se hubiere previsto un procedimiento especí-fico, el reglamentar el procedimiento en cualquier forma que no sea inconsistente con cualquier disposición de ley apli-cable.
La naturaleza de la impugnación presentada por los peti-cionarios al informe del contador-partidor requiere que las partes acudan a la vista que habrá de celebrarse con conoci-miento pleno de los hechos envueltos. Estos no pueden dilu-cidarse adecuadamente sin la oportunidad que ofrece el meca-nismo de descubrimiento de pruebas provisto por la Regla 30, el cual no es incompatible con un procedimiento especial de albaceazgo y división y partición de herencia como el que motiva este recurso, que en este caso fue iniciado en el año 1967. Mal puede oponerse a contestar los interrogatorios sometídosle un albacea que requirió para la tramitación del albaceazgo los dos años que le concedió el testador, más dos años de prórroga y lo que ha transcurrido desde entonces y especialmente cuando el contador-partidor, quien es a su vez el abogado del albacea, se tomó casi cinco años para rendir el informe particional. Los peticionarios por su parte tam-bién incurrieron en demora, según surge de las innumerables posposiciones y prórrogas por ellos solicitadas y obtenidas.
*48En evitación de demoras indebidas, de las que ha sufrido el sistema judicial por muchos, años, la Legislatura de Puerto Rico ha restringido el término en que se pueden utilizar los mecanismos de descubrimiento de prueba de suerte que éstos sólo puedan ser iniciados y utilizados por las partes dentro del término de sesenta (60) días computados desde la fecha de notificación de alegación responsiva a la demanda, a una re-convención, reclamación contra tercero o demanda contra co-parte; pero concediéndole al tribunal discreción para pro-rrogar dicho término por motivos justificados no atribuíbles al descuido o indiferencia de la parte solicitante de la prórroga o a su abogado. 32 L.P.R.A. Ap. II, R. 34.6. En este caso en particular el interrogatorio fue sometido con antela-ción a la fecha de vigencia de la referida ley; no obstante, para evitar retrasos adicionales, el tribunal de instancia limitará el descubrimiento de prueba a sesenta días, contados a partir de la fecha del envío del mandato al albacea para que éste conteste el interrogatorio.
Debemos consignar que el único fundamento aducido por el albacea ante el tribunal de instancia en oposición al interrogatorio notificádole fue la no aplicación de las Reglas de Procedimiento Civil al procedimiento legal especial de división y partición de herencia. No hubo súplica alguna en la alternativa rogando se le relevara de contestar el mismo por ser la información solicitada de carácter privilegiado o impertinente, ni invocó dicho albacea la protección contra molestias, gastos innecesarios o situaciones embarazosas u opresivas. Reglas 23.2 y 30 de las de Procedimiento Civil; Sierra v. Tribunal Superior, 81 D.P.R. 554 (1959); Concreto Mixto, Inc. v. Tribunal Superior, 90 D.P.R. 567 (1964). No habiéndose demostrado que los interrogatorios serían improcedentes a la luz de las reglas mencionadas, y habida cuenta de que en la vista a celebrarse se discutirá un informe partieional extenso y complicado, el tribunal ordenará al albacea que conteste el interrogatorio sometídole a tenor con lo dispuesto *49en la Regla 30 de las de Procedimiento Civil. Puede verse Hartman v. Tribunal Superior, 98 D.P.R. 124, 137 (1969).
En cuanto al segundo error imputado, el mismo no se cometió. La Regla 41 de Procedimiento Civil que provee para el nombramiento de un comisionado especial es a todas luces incompatible con e inaplicable al procedimiento sobre partición y división de herencia regulado por las ya mencionadas disposiciones del Código de Enjuiciamiento Civil. Dicho articulado provee precisamente para el nombramiento de un contadorpartidor a quien inclusive se le denomina “comisionado” en los Arts. 602 y 603, 32 L.P.R.A. sees. 2623 y 2624, y cuyas atribuciones, prerrogativas y responsabilidades son casi idénticas a las que confiere la Regla 41 al comisionado especial. Es deber del que ocupe cualquiera de los dos cargos mencionados efectuar una investigación sobre los bienes envueltos y las cargas o deudas que pesen sobre ellos y a esos fines están autorizados a celebrar las vistas que fueren menester para examinar y recibir prueba documental, testimonios orales, etc. Pesa sobre ambos idéntica responsabilidad de someter un informe al tribunal, cuyos informes son susceptibles de impugnación por las partes interesadas, pudiendo el tribunal celebrar vista para escuchar prueba al respecto, luego de la cual puede aprobar el informe con o sin enmiendas, devolverlo para que se enmiende, o rechazarlo de plano. Art. 603 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2624, y Regla 41.5 de las de Procedimiento Civil, 1958, 32 L.P.R.A. Ap. II, R. 41.5.
En vista de esta marcada similaridad, ¿qué propósito útil puede tener el que se nombre un comisionado especial en un procedimiento sobre división y partición de herencia cuando éste únicamente serviría para repetir la labor del contador-partidor? Tal imbricación de funciones sólo duplicaría el pro-cedimiento, haciéndolo innecesariamente complicado, largo y oneroso a las partes, todo ello en contravención a lo dispuesto por las Reglas 1 y 61 de las de Procedimiento Civil. Puede *50verse Farber Electric v. Professional Realty Corp., 85 D.P.R. 459, 466-67 (1962).

Se dictará sentencia modificando la resolución del tribunal de instancia a los efectos de ordenar al álbacea que a tenor con lo dispuesto en la Regla 30 de las de Procedimiento Civil de 1958 conteste el interrogatorio sometídole en 1U de noviembre de 1973 en el caso civil CS-67-1611, Joaquín Batiz Oliveras, ex parte, y así modificada se confirmará la misma.

Los Jueces Asociados Señores Díaz Cruz e Irizarry Yunqué no intervinieron.

 El Ledo. Zapater Cajigas, además de ser contador-partidor, es abogado del albacea. testamentario, sirviendo además de Notario Público ante quien dicho Albacea juramenta sus informes periódicos al tribunal, y fue el Notario ante quien el causante otorgó su testamento. Nos llama la atención la dualidad señalada en las funciones del referido Notario y aprovechamos para expresar que no es la práctica más recomendable para el contador-partidor servir a su vez como abogado del albacea ya que tales funciones podrían ser conflictivas. Habiendo sido nombrado el Ledo. Zapa-ter contador-partidor por el causante no debe colocarse en la situación delicada de representar al albacea en su carácter de abogado. Nótese que en el caso de autos el albacea se enfrenta a la mayoría de los herederos negándose a contestar interrogatorios relativos al informe que preparó su propio abogado en sus funciones como contador-partidor, cuyo informe es impugnado por dichos herederos. Lo expresado acoge el ideal ético que rechaza el conflicto de intereses en el más leve grado.


 La Regla 61, transcrita literalmente, lee como sigue:
“Todos los procedimientos legales especiales y cualesquiera otros procedimientos de naturaleza especial no incluidos en las Reglas 55, 56, 57, 58, 59 y 60 se tramitarán en la forma prescrita en el estatuto correspondiente. Cuando el estatuto pertinente haga aplicables las antiguas reglas de enjuiciamiento civil, el remedio solicitado podrá obtenerse de acuerdo con el procedimiento ñjado por estas reglas. Estas reglas se con-siderarán también como derecho procesal supletorio para todos los recursos extraordinarios.” 32 L.P.R.A. Ap. II, R. 61.
Las Reglas 55 a 60 se refieren a los siguientes procedimientos respec-tivamente:
R. 55 — Remedios extraordinarios en general.
R. 56 — Remedios provisionales para asegurar la efectividad de una sentencia.
R. 57 — Órdenes de entredicho e interdictos.
*45R. 58 — Expropiación forzosa.
R. 59 — Sentencias declaratorias.
R. 60 — Reclamaciones de cien dólares o menos.


 Desde principios de siglo hemos considerado actos de jurisdicción voluntaria todos aquellos en que fuera necesaria o se solicitare la inter-vención del juez sin estar empeñada ni promoverse cuestión alguna entre partes conocidas y determinadas. Rivera v. Corte, 68 D.P.R. 678, 675-76 (1948); Ex Parte Nadal, 5 D.P.R. 110 (1904). Tales procedimientos incluían tradicionalmente a los juicios de testamentaría y abintestato, división y partición de herencia, nombramiento de tutores y defensores, adopción, autorizaciones sobre derechos y bienes de menores, administra-ción de bienes de ausentes, alimentos provisionales, etc.